Title: Writ of Certiorari: Suffolk Superior Court, Boston, July 1769
From: UNKNOWN
To: 


       
        [seal] Province of the Massachusetts Bay Suffolk Ss
        George the third by the grace of God of Great Britain France and Ireland, King Defender of the Faith &c.
       
       To our trusty and well beloved Samuel Welles Esqr. first Justice of our Court of General Sessions of the peace for the said county, Greeting.
       Willing for certain causes to be certified of the Record of the process Order and Sentence of a Court of general Sessions of the peace held at Boston in and for said county by adjournment on the seventh day of November last, upon a petition of the selectmen of Brooklyn in said county, then and there heard and adjudged (as it is said) before you and your Companions Justices of the same court: We therefore command you that the said Record, with all things touching the same fully and entirely as the same remains before You, You send before Us in our Superiour court of Judicature, Court of Assize and general Goal Delivery, to be held at Boston in and for the county of Suffolk on the last tuesday of August next, under your Seal together with this writ: hereof fail not; Witness Thomas Hutchinson Esquire, at Boston the twenty seventh day of July in the ninth year of our Reign, Annoque Domini 1769.
       
        Nat. Hatch Cler.
       
        
        To the Honorable His majesty’s Justices of His Superior court of Judicature &c. above mention’d I herewith send the Record within mention’d with all things touching the same.
       Samuel Welles
       